TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 18, 2014



                                     NO. 03-14-00318-CV


                                    Janeen Smith, Appellant

                                                v.

                                   Raymond Naden, Appellee




          APPEAL FROM 207TH DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal in a suit affecting the parent-child relationship. Having reviewed the record, it

appears that the Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.